06/25/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0067



                       Supreme Court Cause No. DA 20-0067




 DIANE WENGER,
        Petitioner and Appellant,

                    vs.                           ORDER TO SUPPLEMENT
                                                 RECORD (TRIAL EXHIBITS)
 STATE FARM MUTAL
 AUTOMOBILE INSURANCE
 COMPANY,
        Respondent and Appellee.


      Based upon Appellant’s Unopposed Motion for Order to Supplement Record

(Trial Exhibits), and GOOD CAUSE appearing, it is hereby ordered that

Appellant’s counsel shall email Trial Exhibit 8, pages 874 to 877, to Darlene

Gallagher at the Clerk of the Supreme Court, with cc: to Appellee’s counsel, and

that the exhibit shall be printed and lodged at the appropriate spot in the binder of

trial exhibits transmitted from the district court.




                                                                          Electronically signed by:
ORDER TO SUPPLEMENT RECORD                                                      Mike McGrath 1
                                                                   Chief Justice, Montana Supreme Court
                                                                                June 25 2020